Shields v. TDCJ                                                     







NO. 10-90-177-CV

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

          PONITHA BENTON SHIELDS,
                                                                                            Appellant
          v.

          TEXAS DEPARTMENT OF CRIMINAL 
          JUSTICE
                                                                                            Appellee

* * * * * * * * * * * * *

 From 52nd Judicial District Court
Coryell County, Texas
Trial Court #25,350

* * * * * * * * * * * * *

MEMORANDUM OPINION

* * * * * * *
          This is an appeal from an order of dismissal signed on October 5, 1990.  The transcript,
received in this court on October 25, does not include a motion for a new trial.  See Tex. R. App.
P. 54(a).  Thus, to perfect the appeal, an appeal bond or affidavit of inability to pay costs on
appeal was due November 4.  Id. at 41(a)(1).  No appeal bond or affidavit was filed.  An affidavit
of inability to pay costs was filed in the trial court with the original petition, but no such affidavit
was filed to perfect the appeal.  See id. at 40(a)(3).  No motion for an extension of time in which
to perfect an appeal by filing an affidavit of inability to pay costs was filed.  Id. at 41(a)(2).
          The attempted appeal is dismissed for want of jurisdiction.  Id. at 60(a).  
                                                                                 PER CURIAM
 
Before Chief Justice Thomas and Justice Vance 
         (Justice Cummings not participating)
Dismissed
Opinion delivered and filed January 31, 1991
Do not publish